Citation Nr: 0903027	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-33 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for an arm disorder.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.

4.  Entitlement to service connection for a bilateral wrist 
disorder.

5.  Entitlement to service connection for a finger disorder.

6.  Entitlement to service connection for a neck disorder.

7.  Entitlement to service connection for a bilateral hip 
disorder.

8.  Entitlement to service connection for a bilateral leg 
disorder.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for a psychiatric 
disorder.

12.  Entitlement to an evaluation in excess of 40 percent for 
service-connected status post lumbosacral strain injury with 
degenerative joint disease of the lumbosacral spine (low back 
disorder).

13.  Entitlement to an evaluation in excess of 20 percent for 
service-connected left ankle disability.

14.  Entitlement to an evaluation in excess of 10 percent 
prior to April 17, 2007 and in excess of 20 percent beginning 
April 17, 2007 for service-connected chronic right Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in August 2008 to the Department of Veterans Affairs 
(VA) Regional Office in New York, New York (RO) for a 
personal hearing before a member of the Board.  After the 
veteran was notified that a travel board hearing was 
scheduled for December 2, 2008, he withdrew his request for a 
personal hearing before the Board in a written statement.

The issues of service connection for left shoulder disorder, 
right knee disorder, and neck disorder are being remanded to 
the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has headaches that are causally related to 
service.

2.  The veteran does not have an arm disorder that is 
causally related to service.

3.  The veteran does not have a right shoulder disorder that 
is causally related to service.

4.  The veteran does not have a wrist disorder that is 
causally related to service.

5.  The veteran does not have a finger disorder that is 
causally related to service.

6.  The veteran does not have a hip disorder that is causally 
related to service.

7.  The veteran does not have a left leg disorder that is 
causally related to service.

8.  The veteran does not have a hearing disorder that is 
causally related to service.

9.  The veteran does not have tinnitus that is causally 
related to service.

10.  The veteran does not have a psychiatric disorder that is 
causally related to service.

11.  The evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.
12.  The evidence does not show ankylosis of the left ankle.

13.  The evidence does not show more than moderate limitation 
of motion of the right ankle prior to April 17, 2007 and no 
ankylosis after this date.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The criteria for the establishment of service connection 
for an arm disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  The criteria for the establishment of service connection 
for a right shoulder disorder are not met nor may arthritis 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

5.  The criteria for the establishment of service connection 
for a wrist disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

6.  The criteria for the establishment of service connection 
for a finger disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.  The criteria for the establishment of service connection 
for a hip disorder are not met nor may arthritis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

7.  The criteria for the establishment of service connection 
for a left leg disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2008).

8.  The criteria for the establishment of service connection 
for hearing loss are not met nor may a sensorineural hearing 
loss be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

9.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

10.  The criteria for the establishment of service connection 
for a psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2008).

11.  The criteria for the assignment of an evaluation in 
excess of 40 percent for the service-connected low back 
disorder have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5242 (2008).  

12.  The criteria for the assignment of an evaluation in 
excess of 20 percent for the service-connected left ankle 
disorder have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5271 (2008).  

13.  The criteria for the assignment of an evaluation in 
excess of 10 percent prior to April 17, 2007 and an 
evaluation in excess of 20 percent beginning April 17, 2008 
for the service-connected right Achilles tendonitis have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5271 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the veteran was not sent case until later in the 
claims process.  However, VA may proceed with adjudication of 
a claim if errors in the timing or content of the notice are 
not prejudicial to the claimant, such as in this case.  
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 
Vet. App. at 121.  

The RO sent the veteran a letter in April 2004 that informed 
him of the requirements needed to establish entitlement to 
service connection.  He was sent a letter in June 2004 that 
informed him of the requirements needed to establish 
entitlement to an increased evaluation.


In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims files after the notice letters. 

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in an April 2006 letter that a disability rating and 
effective date would be assigned if any of his claims was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was also advised that VA used a 
published schedule for rating disabilities that determined 
the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  An examination of the 
veteran's headaches was conducted in August 2003 and an 
examination of his hearing loss was conducted in February 
2006.  Examinations of the veteran's service-connected back 
and ankles were conducted in 2006 and 2007.

Although no nexus opinion has been obtained with respect 
to the other service connection issues decided in this 
appeal, none is needed.  Such development is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4).  Because not all of these conditions have 
been met, as will be discussed below, a VA examination is 
not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (Addressing the four elements that must be 
considered in determining whether a VA medical examination 
must be provided as required by 38 U.S.C.A. § 5103A.). 

There is no medical evidence of any chronic arm, left 
shoulder, wrist, finger, hip, left leg, or psychiatric 
condition that emanates from service.  Consequently, the 
veteran has not presented evidence indicating a nexus 
between current disability and service.  Thus, there 
exists no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is 
not "necessary." See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided on 
appeal. 

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008). 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case." ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998). As there 
is no evidence that any failure on the part of VA to further 
comply with VCAA reasonably affects the outcome of this case, 
the Board finds that any such omission is harmless. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
Analysis of the Claims

Service Connection Claims

The veteran seeks service connection for migraine headaches, 
an arm disorder, a shoulder disorder, a wrist disorder, a 
finger disorder, a hip disorder, a leg disorder, hearing 
loss, tinnitus, and a psychiatric disorder.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against all of the claims 
except the claim for headaches and that the appeals other 
than for headaches will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 
Moreover, in the case of arthritis or sensorineural hearing 
loss, service connection may be granted if the disorder is 
manifested to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Although most of the veteran's service medical records are 
unavailable and presumed destroyed by fire, his August 1956 
discharge examination report is on file.  According to this 
report, all body systems were within normal limits.  His 
hearing was 15/15 for whispered voice.  As a general matter, 
the separation examination report was generated with a view 
towards ascertaining the veteran's then-state of physical 
fitness, it is akin to a statement of diagnosis or treatment 
and is therefore of increased probative value, reflecting the 
veteran's then state of physical fitness.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 
2nd Ed. (1987), pp. 245-46 (many state jurisdictions, 
including the federal judiciary and Federal Rule 803(4), 
expand the hearsay exception for physical conditions to 
include statements of past physical condition on the rational 
that statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  

The initial medical evidence of any pertinent disorder was 
not until 1996, approximately 40 years after service 
discharge, when the veteran complained of pain in his 
shoulders.  The passage of many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

It was reported in VA treatment records for September 1997 
that the veteran complained of an 8-9 year history of 
headaches related to service head trauma.  A 10-15 year 
history of headaches was noted in March 1998.  According to a 
February 1999 statement from L.R.H., the veteran's service 
boxing coach, the veteran complained of headaches in service 
while boxing.  He complained in January 2000 of a 20 year 
history of chronic headaches.  
According to a June 2000 statement from J.J.C., M.D., the 
veteran's headaches were due to service head trauma incurred 
in a parachute jump.

It was concluded by a VA examiner in October 2001 that 
although the veteran's headaches might be related to a 
traumatic brain injury from boxing in service, a CT scan of 
the brain was unremarkable and the headaches did not have the 
features of normal migraines.  The examiner concluded that 
the veteran's headaches were likely tension-type headaches, 
probably caused by his neck and back pain.

Degenerative disease of the right shoulder was diagnosed on 
VA examination in May 2002.  

After neurological evaluation of the veteran in August 2003, 
a VA examiner diagnosed chronic headaches probably associated 
with degenerative disease and a component of greater 
occipital neuralgia.  The examiner said that although the 
headaches did not appear to be related to boxing, he could 
not be 100 percent certain.

Early degenerative changes of the right hip were diagnosed on 
VA examination in June 2004.  Chronic impingement syndrome of 
the right shoulder with acromioclavicular joint degeneration 
was diagnosed in August 2004.

According to a September 2005 VA audiological report, the 
veteran had reported service noise exposure and recreational 
cranial trauma as a teenager; bilateral sensorineural hearing 
loss was found.

It was concluded by Q.A.L., M.D., in October 2005, that, 
after review of the claims files, the veteran's headaches 
were very likely caused by trauma to the head and neck 
incurred in service.

The veteran denied tinnitus on VA audiological evaluation in 
February 2006.  The diagnosis was bilateral sensorineural 
hearing loss; the examiner concluded that it was not likely 
that the veteran's hearing loss was the result of acoustic 
trauma in service.

With respect to the claim for service connection for 
headaches, there are private medical statements and VA 
opinions that support a grant of service connection.  There 
is also a February 1999 lay statement from Mr. H, the 
veteran's boxing coach in service, in support of the claim.   

While the private medical statements specifically link the 
veteran's current complaints of headaches to service head 
trauma, the VA opinions link the veteran's headaches to other 
disabilities, including his service-connected low back 
disorder.  As there is medical evidence on file that the 
veteran's current headaches are either due to trauma in 
service or, at least in part, to service-connected 
disability, service connection is warranted for headaches. 

The post-service medical evidence on file does not show a 
diagnosis of a chronic arm disorder, wrist disorder, finger 
disorder, left leg disorder, tinnitus, or psychiatric 
disorder.  Arthritis of the right hip and right shoulder was 
diagnosed many years after discharge.  Consequently, there is 
no evidence in service, or after service discharge, of an arm 
disorder, wrist disorder, finger disorder, left leg disorder, 
tinnitus, or psychiatric disorder, and there is no evidence 
until many years after service discharge of a right hip or 
right shoulder disorder.  

Additionally, there is no nexus opinion in favor of any of 
the above disorders.  Therefore, all of the elements 
necessary to warrant service connection have not been shown; 
and service connection for arm disorder, wrist disorder, 
finger disorder, left leg disorder, tinnitus, psychiatric 
disorder, right hip disorder, and right shoulder disorder is 
not warranted. 

The Board also finds that service connection is not warranted 
for hearing loss because there is no notation of a hearing 
problem on discharge examination in August 1956, there is no 
medical evidence of a hearing problem for many years after 
service discharge, and the only relevant nexus opinion, in 
February 2006, is against the claim.

Although written statements from and on behalf of the veteran 
have been considered, and lay persons are competent to 
testify about symptomatology, a layperson without medical 
training is not qualified to render a medical opinion linking 
a disability to service.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
5 (1992).

Thus, the veteran cannot provide competent medical evidence 
of a linkage between any claimed current disorder and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching the above decisions in which service 
connection is denied, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the service connected claims denied 
above, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Increased Rating Claims

Based on an August 2000 Board decision, a September 2000 
rating decision granted service connection for chronic right 
Achilles tendonitis, 10 percent disabling; for low back 
disorder, noncompensably disabling; and for left ankle 
disorder, noncompensably disabling.  All three evaluations 
were effective October 25, 1995.  The veteran appealed, and a 
November 2002 rating decision granted a 20 percent rating for 
the low back disorder effective April 3, 2002 and a 10 
percent rating for the left ankle disorder effective December 
29, 2000.  The veteran was notified of the increases later in 
November 2002 and he did not timely appeal these ratings.

A claim for increased ratings for the veteran's service-
connected disabilities was received by VA in January 2004, 
and an August 2004 rating decision granted an increased 
evaluation of 40 percent for the low back disorder and a 20 
percent rating for the left ankle disorder; each of these 
ratings was effective on January 23, 2004.  An evaluation in 
excess of 10 percent for right Achilles tendonitis was 
denied.  The veteran was notified of these actions in 
September 2004 and he did not timely appeal.  A claim for 
increased ratings for the veteran's service-connected ankles 
and low back was received by VA in May 2006.  A May 2007 
rating decision granted an increased evaluation of 20 percent 
for right Achilles tendonitis effective April 17, 2007.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  

Separate diagnostic codes identify the various disabilities. 
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The provisions of 38 C.F.R. § 4.40 note that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection of parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Functional 
loss may be due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2008).

Under 38 C.F.R. § 4.45, factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Low back disorder

The veteran is currently assigned a rating of 40 percent 
rating for his service-connected low back disorder under 
Diagnostic Code 5242.  He has contended that the disability 
is more severe than currently evaluated. Because the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

A 50 percent evaluation is assigned for degenerative 
arthritis of the thoracolumbar spine when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 10 percent 
evaluation is assigned when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5242 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2006); see also 
38 C.F.R. § 4.71a, Plate V (2008).  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2008).  

The notes to the revised rating criteria for low back 
disabilities state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) 
(2008).  Each range of motion measurement is rounded to the 
nearest five degrees.  Id. at Note (4) (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table) (2008).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 20 percent disability 
rating is awarded for disability with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  A maximum 60 percent rating is warranted 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  (2008)

The veteran was assigned a 40 percent rating for his low back 
disorder effective on January 23, 2004.  As the veteran is 
not service connected for intervertebral disc syndrome, and 
there is no evidence of incapacitating episodes due to the 
service-connected disorder, a rating for incapacitating 
episodes would not be appropriate.  The veteran is receiving 
the maximum 40 percent schedular rating for limitation of 
motion of the low back and to warrant a higher evaluation 
there would need to be unfavorable ankylosis of the entire 
thoracolumbar spine.  

Although VA back examinations in June 2004, March 2005, May 
2006, and April 2007 show significant functional impairment 
of the low back, there is motion of the thoracolumbar spine.  
In fact, flexion in April 2007 was to 40 degrees.  Because 
the veteran does not have unfavorable ankylosis of the 
thoracolumbar spine, a rating in excess of 40 percent is not 
warranted for his service-connected low back disorder under 
the schedular criteria.


As the evidence does not show any radiculopathy of the lower 
extremities due to the veteran's service-connected low back 
disability, a separate rating for the neurologic 
manifestations of the veteran's low back disability is not 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note 
(1) (2008).  

Where, as in this case, a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is also not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  A rating in excess of that 
assigned is provided for unfavorable ankylosis of the 
thoracolumbar spine, but the medical evidence reflects that 
this manifestation is not present in this case, as discussed 
above.  

Consequently, the Board finds that the evidence does not 
demonstrate that the service-connected low back disability 
markedly interferences with employment.  Further, there is no 
evidence that the veteran has been hospitalized due to his 
service-connected low back disability.  Accordingly, the RO's 
decision not to submit this issue for extraschedular 
consideration was correct.  




Left ankle disorder and right Achilles tendonitis

The veteran is currently assigned a rating of 20 percent 
rating for his service-connected left ankle disorder under 
Diagnostic Code 5271.  He was assigned a 10 percent 
evaluation for his service-connected right Achilles 
tendonitis prior to April 17, 2007 and was assigned a 20 
percent rating beginning April 17, 2007.  He has contended 
that these disabilities are more severe than currently 
evaluated.  Both of these conditions are evaluated under 
Diagnostic Code 5271 and will be discussed together.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling. Moderate limitation of motion is evaluated 
as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5271 (2008).  

A 20 percent rating is assigned for ankylosis of the ankle in 
plantar flexion, less than 30 degrees; a 30 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  

A 40 percent rating is assigned for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
eversion, or inversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2008).  

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II.  

The veteran complained of VA examination in June 2004 of 
fatigability and lack of endurance in the lower extremities.  
A calcaneal spur of the left ankle was seen on x-rays in June 
2004.  The diagnoses were chronic pain syndrome of the 
ankles, healed ruptured left Achilles tendon with 
ossification and posterior subtalar degenerative changes in 
the posterior facet of the left ankle with limitation of 
motion and pain, and apophysitis of the right heel (Haglund 
heel).

On VA examination in March 2005, the veteran used a cane to 
walk.  He complained of episodes of severe ankle pain.  
Repetitive motion revealed limitation secondary to pain 
without fatigue, weakness, lack of endurance, or 
incoordination.  The diagnosis was chronic bilateral ankle 
pain syndrome with decreased range of motion and calcaneal 
spur.

On VA examination of the ankles in June 2006, muscle strength 
of the right ankle was 4/5.  The right ankle joint had full 
range of motion with mild pain, easy fatigability, and 
weakness.  There was no additional limitations due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  The diagnosis was chronic pain syndrome due to Achilles 
tendon rupture per history but not substantiated by 
examination findings.  There was 7 degrees of dorsiflexion 
and 20 degrees of plantar flexion of the left ankle.  
Supination and pronation were reduced by approximately 1/4 to 1/2 
of normal.  Repetitive testing caused additional pain with 
fatigue, weakness, and lack of endurance.  X-rays showed 
arthritis of the left ankle.  The diagnosis was degenerative 
arthritis associated with residuals of chronic Achilles 
tendonitis.

The veteran complained on VA examination of the ankles in 
April 2007 of aching, weakness, stiffness, swelling, and 
instability.  He wore ankle supports and used a cane.  
Physical examination revealed -5 degrees of dorsiflexion and 
5-20 degrees of plantar flexion of the left ankle with severe 
pain and resistance.  Dorsiflexion of the right ankle was 0 
degrees and plantar flexion was 20 degrees with severe pain 
in the Achilles.  There was severe limitation in pronation 
and supination but no instability.  There was fatigue, 
weakness, lack of endurance, and incoordination of the left 
ankle.  Muscle strength was 3+/5 on the left and 4/5 on the 
right.  Sensation was grossly intact.  The diagnoses were 
chronic left ankle pain syndrome and soft tissue 
calcification of the Achilles tendon after service trauma.

Based on the above evidence, the Board finds that the 
preponderance of the evidence is against the claims for 
increased ratings. A rating in excess of 10 percent was not 
warranted for the right ankle under Diagnostic Code 5271 
prior to April 2007 because VA examination in June 2006 
showed muscle strength of 4/5 and range of motion without 
limitation, including on repetitive use.

The 20 percent ratings currently assigned to each ankle is 
the maximum schedular rating for limitation of motion of an 
ankle.  To warrant a higher rating there would need to be 
evidence of ankylosis.  Although the clinical evidence show 
impairment of both ankles, as indicated by the assigned 
ratings, it does not show ankylosis of either ankle, 
including on VA examinations in June 2006 and April 2007.  

As with the veteran's back, because the veteran's ankle 
disabilities are currently assigned the highest schedular 
evaluation available based upon limitation of motion, a 
higher rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Additionally, the Board finds that the evidence does not 
demonstrate that the service-connected left ankle disability 
or right Achilles tendonitis has resulted in frequent 
hospitalizations or has caused marked interference with 
employment.  Muscle strength was 3+/5 on the left and 4/5 on 
the right, with sensation grossly intact, in April 2007.  
Accordingly, the RO's decision not to submit these issues for 
extraschedular consideration was correct.  


ORDER

Service connection for headaches is granted.  

Service connection for an arm disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a wrist disorder is denied.

Service connection for a finger disorder is denied.

Service connection for a hip disorder is denied.  

Service connection for a left leg disorder is denied.

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for a psychiatric disorder is denied.  

An evaluation in excess of 40 percent for the service-
connected low back disorder is denied.  

An evaluation in excess of 20 percent for the service-
connected left ankle disorder is denied.  

An evaluation in excess of 10 percent prior to April 17, 2007 
and in excess of 20 percent beginning April 17, 2008 for the 
service-connected right Achilles tendonitis is denied.  


REMAND

According to June 2000 and April 2001 statements from Dr. C, 
the veteran has chronic multiple disabilities due to a 
parachute jump in service, including disabilities of the 
neck, right knee, and left shoulder.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

The veteran has not been afforded a current VA examination to 
specifically determine whether he has a left shoulder 
disorder, a right knee disorder, and/or a neck disorder due 
to service.  Thus, the Board finds that such an examination 
is necessary under 38 U.S.C.A. § 5103A (West 2002).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there "may" 
be a nexus between the two.  

The Court further held that types of evidence that "indicate" 
a current disability may be associated with service include 
medical evidence that suggest a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.   

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See also 38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and ask him to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claims for 
service connection for disabilities of 
the neck, right knee, and left shoulder.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AM/RO should obtain and associate 
with the file all records that are not 
currently on file.  

If the AMC/RO is unsuccessful in 
obtaining any such records identified by 
the veteran, it should inform the veteran 
of this and request him to provide a copy 
of the outstanding medical records if 
possible.  

2.  After the above, the AMC/RO should 
schedule the veteran for a VA 
examination by an appropriate health 
care provider to determine whether the 
veteran has chronic disabilities of the 
neck, right knee, and/or left shoulder 
due to service or to service-connected 
disability.  The claims folders must be 
made available to the examiner in 
conjunction with this examination.   The 
examination report must reflect review 
of pertinent material in the claims 
folders.  All findings should be 
reported in detail.  A complete 
rationale for all opinions must be 
provided.  

3.  The AMC/RO must notify the veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.655 (2008).  In the event 
that the veteran does not report for 
either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

4.  After all of the above has been 
completed, the AMC/RO should readjudicate 
the veteran's claims for service 
connection for a neck disorder, a right 
knee disorder, and a left shoulder 
disorder taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any of the benefits sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case, which should include all 
pertinent law and regulations.  The 
veteran and his representative should 
then be given an appropriate opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


